DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al, “Electrodeposited Copper Oxide Films: Effects of Bath pH on Grain Orientation and Orientation-Dependent Interfacial Behavior” (as cited by Applicant) in view of Jung et al, US Patent 9,233,854 (newly submitted).

Regarding claim 1, Wang teaches a method of manufacturing an oxide semiconductor, the method comprising impregnating a substrate (TCO substrate) in a solution containing a metal precursor (copper sulfate) and hydroxyl ions (NaOH); and 

Wang fails to teach the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant.

Jung teaches the solution includes a surfactant, and the direction of crystal growth of the metal oxide is controllable based on the surfactant (column 7, lines 8-10) because surfactants act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jung with that of Wang because surfactants are generally known to act as capping and structure directing agents by adsorbing to certain facets of the crystal structure and controlling the direction of crystal growth

Regarding claim 2, Jung teaches the surfactant supplies or consumes the hydroxyl ions depending on a pH of the solution and a level of the applied voltage (column 3, line 60 to column 4, line 2, in which one surfactant being be ZnOH).

Regarding claim 3, Wang teaches a pH of the solution is higher than 7 (See page 3091 under “Experimental Details”).

Regarding claim 8, Wang and Jung fail to teach the surfactant has a concentration of 1 mM to 5 mM.

However, it has been held that the concentration or amount of the surfactant will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the concentration or amount of the surfactant claimed and the Prior Art shows the use of a surfactant to help the directional growth of a metal oxide, it would have been obvious to one of ordinary skill in the art to select a suitable surfactant concentration in the method of Wang and Jung.

The specification contains no disclosure of either the critical nature of the claimed surfactant concentration, amount or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 10, Wang teaches the metal oxide includes a metal selected from the group consisting of Cu, Au, Pt, Ti, Ag, Ni, Zr, Ta, Zn, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, and combinations thereof (title).

Regarding claim 11, Wang teaches the solution includes H2O (double-distilled water, page 3091 under “Experimental details”) and a pH adjuster (which is controlling the amount of NaOH, as discussed under “Experimental details”).

Regarding claim 12, Wang teaches the applied voltage is -0.2 V to -0.5 V (-0.4V under “Experimental details”)

Regarding claim 13, Wang teaches the substrate is a member selected from the group consisting of ITO, FTO, silicon, silicon carbide, germanium, silicon germanium, 

Regarding claim 14, Wang teaches the voltage is applied through an electrode selected from the group consisting of Pt, Au, Ti, Ag, Ni, Zr, Ta, Zn, Nb, Cr, Co, Mn, Fe, Al, Mg, Si, W, Cu, lanthanide series metals, nitrides thereof, oxides thereof, conductive polymers, and combinations thereof (using the TCO as the working electrode. See page 3092, first paragraph).

Allowable Subject Matter

The indicated allowability of claims 1-14 is withdrawn in view of the newly discovered reference(s) to Jung et al.  Rejections based on the newly cited reference(s) are as stated above.

Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

US Patent Application Publication 2012/0213994, issued to Jafry et al, discloses use of a surfactant for crystal growth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899